      Case 1:20-cv-04892-NRB Document 59 Filed 09/10/21 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------X
PLATINA BULK CARRIERS PTE LTD,

                    Plaintiff,               MEMORANDUM AND ORDER

            - against –                       20 Civ. 4892 (NRB)

PRAXIS ENERGY AGENTS DMCC,
PRAXIS ENERGY AGENTS LLC, and
PRAXIS ENERGY AGENTS PTE LTD,

                    Defendants.

------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     Plaintiff Platina Bulk Carriers Pte Ltd. (“Platina”) brings

this action invoking the admiralty jurisdiction of the federal

courts    against    defendants   Praxis   Energy   Agents   DMCC   (“Praxis

Dubai”), Praxis Energy Agents LLC (“Praxis U.S.”), and Praxis

Energy Agents Pte Ltd. (“Praxis Singapore”).         This case arises out

of contracts between Platina and Praxis Dubai for Praxis Dubai to

supply bunker fuel for two vessels chartered by Platina.            Although

Platina paid Praxis Dubai for the fuel, Praxis Dubai failed to pay

its debts to a third party that physically delivered the bunker

fuel to Platina’s vessels.         Consequently, the physical supplier

seized one of Platina’s vessels and Platina was forced to satisfy

Praxis Dubai’s debts related to that vessel to lift the seizure.

The physical supplier has also threatened to seize Platina’s other

vessel.
       Case 1:20-cv-04892-NRB Document 59 Filed 09/10/21 Page 2 of 15



       In the amended complaint (“Complaint” (ECF No. 13)), Platina

asserts claims for indemnification for damages it sustained from

the seizure of the first vessel and might sustain in the event

that the other vessel is seized.        Platina also seeks to hold Praxis

U.S.     and    Praxis   Singapore    responsible    for    Praxis    Dubai’s

liabilities under the theory that they are the alter egos of Praxis

Dubai.

       Praxis    U.S.    and   Praxis    Singapore     (together,     “Moving

Defendants”) now move to dismiss the Complaint pursuant to Federal

Rule of Civil Procedure 12(b)(2), (3), and (6) for lack of personal

jurisdiction, improper venue, and failure to state a claim upon

which relief can be granted. 1          (ECF No. 44.)      For the reasons

below, the motion is denied.

                                BACKGROUND 2

          The facts of this case, which were first summarized in our

October 15, 2020 Opinion granting Platina’s motion for alternative

service, Platina Bulk Carriers Pte Ltd. v. Praxis Energy Agents

DMCC, No. 20 Civ. 4892 (NRB), 2020 WL 6083275 (S.D.N.Y. Oct. 15,

2020), are straightforward.




      1     Praxis Dubai is not a party to the instant motion.      Platina has
obtained a certificate of default against Praxis Dubai because it has failed to
timely respond to the Complaint. (ECF No. 52.)
      2     The following is a summary of the factual allegations from the
Complaint, which we assume to be true for purposes of this motion to dismiss.



                                     - 2 -
      Case 1:20-cv-04892-NRB Document 59 Filed 09/10/21 Page 3 of 15



      At all times relevant for this lawsuit, Platina was the

disponent owner, or time charterer, of two bulk carrier vessels,

the OCEANMASTER and the OCEANBEAUTY (together, the “Vessels”).          In

October 2019, Platina entered into a contract with Praxis Dubai,

an Emirati company that operated its business in Dubai selling

bunker fuel, to purchase fuel for the Vessels (the “Contract” (ECF

No. 26)).    Praxis Dubai arranged for Al Arabia Bunkering Company

LLC to physically supply the fuel to the two vessels.

      In October 2019, Al Arabia delivered the fuel to the Vessels.

Within a few days of delivery, Platina paid invoices of $271,429.60

and   $272,822.50   to   Praxis   Dubai   for   fuel   supplied   to   the

OCEANMASTER and OCEANBEAUTY, respectively.       Praxis Dubai, however,

failed to pay Al Arabia for physically supplying the fuel to the

Vessels.    As a consequence, Al Arabia obtained an arrest order and

arrested the OCEANMASTER in November 2019.          To lift the arrest,

Platina paid Al Arabia $148,472 in December to satisfy the debt

owed by Praxis Dubai, despite Platina having already paid Praxis

Dubai $271,429.60 for the same fuel.        As part of the settlement,

Al Arabia assigned all of its rights against Praxis Dubai to

Platina up to the amount paid.

      Allegedly, Praxis Dubai was transferring its assets to Praxis

Singapore at the same time that it was breaching its obligation to

pay Al Arabia.      Praxis Dubai has since closed its offices and

ceased doing business.


                                  - 3 -
      Case 1:20-cv-04892-NRB Document 59 Filed 09/10/21 Page 4 of 15



      While Al Arabia has not yet arrested the OCEANBEAUTY, it has

threatened to do so.      In the event of that arrest, Platina claims

that it will be contractually responsible to the owner of the

OCEANBEAUTY   for   any   damages     caused   by   the   arrest.    Platina

therefore seeks damages arising from the OCEANMASTER arrest and

other relief that it may be entitled to receive related to the

arrest of the OCEANMASTER and threatened arrest of the OCEANBEAUTY.

Platina further seeks to hold Praxis U.S. and Praxis Singapore

legally    responsible    for    Praxis   Dubai’s    liabilities    under   a

corporate alter ego theory.

                                LEGAL STANDARDS

      To survive a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6), “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim for relief that is

plausible on its face.’”          Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).    “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Id.   In assessing the sufficiency of a complaint, we “accept[] as

true all factual allegations in the complaint, and draw[] all

reasonable inferences in the plaintiff’s favor.”                Barrows v.

Burwell, 777 F.3d 106, 111 (2d Cir. 2015).




                                     - 4 -
      Case 1:20-cv-04892-NRB Document 59 Filed 09/10/21 Page 5 of 15



     The   legal   standards   governing    pre-discovery     motions   to

dismiss for lack of personal jurisdiction under Federal Rule of

Civil Procedure 12(b)(2) and for improper venue under Federal Rule

of Civil Procedure 12(b)(3) are similar. Arma v. Buyseasons, Inc.,

591 F. Supp. 2d 637, 648 (S.D.N.Y. 2008).            In both instances,

plaintiff has the burden of making a prima facie showing that

jurisdiction and venue is proper.      See MacDermid, Inc. v. Deiter,

702 F.3d 725, 727 (2d Cir. 2012) (citation omitted); Arma, 591 F.

Supp. 2d at 648 (citation omitted).        Where, as here, a plaintiff

is relying on a contractual forum selection clause to establish

personal jurisdiction over the defendants and venue, plaintiffs

can make this prima facie showing by pleading facts sufficient to

establish that the forum selection clause is enforceable against

the moving defendants.     See Lisa Cooley, LLC v. Native, S.A., No.

20 Civ. 5800 (VEC), 2021 WL 860591, at *5 (S.D.N.Y. Mar. 5, 2021)

(citations omitted).

     In determining whether plaintiff has made a prima facie

showing of personal jurisdiction and venue, we accept all factual

allegations in the complaint to be true and draw all reasonable

inferences in the plaintiff’s favor.        See Dorchester Fin. Sec.,

Inc. v. Banco BRJ, S.A., 722 F.3d 81, 85-86 (2d Cir. 2013);

Martinez v. Bloomberg LP, 883 F. Supp. 2d 511, 513 (S.D.N.Y 2012).

In addition to the facts alleged in the complaint, we may also

consider on a motion to dismiss “any written instrument attached


                                  - 5 -
          Case 1:20-cv-04892-NRB Document 59 Filed 09/10/21 Page 6 of 15



to [the complaint] as an exhibit, materials incorporated in it by

reference,      and   documents    that,   although   not   incorporated    by

reference, are integral to the complaint.”              Sira v. Morton, 380

F.3d 57, 67 (2d Cir. 2004) (citations and internal quotation marks

omitted).

                                   DISCUSSION

I.    Personal Jurisdiction, Venue, and Alter Ego Liability

      We first address the Moving Defendants’ arguments on personal

jurisdiction, venue, and alter ego liability, all of which turn on

whether Platina, at the pre-discovery motion to dismiss stage, has

alleged facts sufficient to state a prima facie case for piercing

the corporate veil between the three defendants.

      A.      Personal Jurisdiction

      The Moving Defendants first argue that this Court lacks

personal jurisdiction over them because they were not parties to

the Contract between Platina and Praxis Dubai and never consented

to jurisdiction in this forum. 3




      3     There is no dispute that the Court may not exercise jurisdiction
over the Moving Defendants under a theory of general personal jurisdiction, as
Praxis U.S. is a Texas limited liability company with a principal place of
business in Texas and Praxis Singapore is a Singaporean private limited company
with a principal place of business in Singapore.



                                      - 6 -
       Case 1:20-cv-04892-NRB Document 59 Filed 09/10/21 Page 7 of 15



      It is well-established that parties can consent to personal

jurisdiction by contract. 4        D.H. Blair & Co. v. Gottdiener, 462

F.3d 95, 103 (2d Cir. 2006).            Courts uphold contractual clauses

consenting to jurisdiction if they were reasonably communicated to

the   moving    party,   they   were     not    obtained    through      fraud    or

overreaching, and their enforcement would not be unreasonable and

unjust.   Id.

      Here,    the   Contract    sets    forth    standard      form    terms    and

conditions for fuel purchases made from Praxis Dubai, Praxis

Singapore, or Praxis U.S. 5        One of the contractual terms states

that “any disputes and/or claims arising in connection with these

Conditions     and/or    any   agreement       governed    by   them,    shall    be

submitted to the United States District Court for the Southern

District of New York.”          (Contract § 22.02.)             While all three

defendants use the same terms and their names all appear on the



      4     A party’s consent to personal jurisdiction obviates the need to
conduct a separate analysis of whether exercising jurisdiction over that party
comports with due process. EGI-VSR, LLC v. Huber, No. 19 Civ. 6099 (ER), 2020
WL 1489790, at *5 (S.D.N.Y. Mar. 27, 2020) (citing cases).
      5     The Moving Defendants argue that Platina is relying on an outdated
version of the applicable terms and conditions and that the operative terms and
conditions, which the Moving Defendants attach to their motion, do not provide
for venue or jurisdiction in the U.S. District Court for the Southern District
of New York.    However, for purposes of assessing a pre-discovery motion to
dismiss on these grounds, we must accept Platina’s allegations as true and
resolve factual disputes raised by the parties’ filings in plaintiff’s favor.
See Whitaker v. Am. Telecasting, Inc., 261 F.3d 196, 208 (2d Cir. 2001). We
therefore accept that the contract incorporated by reference in Platina’s
Complaint is the one Platina furnished to the Court. (ECF No. 26.) Whether
that contract was in fact the agreement governing the Platina-Praxis Dubai
relationship is a factual dispute that must be settled at a later stage of the
case.



                                    - 7 -
      Case 1:20-cv-04892-NRB Document 59 Filed 09/10/21 Page 8 of 15



face of the Contract, Platina alleges only that it entered into

the Contract with Praxis Dubai.           Thus, only Praxis Dubai has

consented to litigate disputes arising out of the Contract in this

forum; the Moving Defendants have not.       That, however, is not the

end of the analysis.       The Complaint also alleges that Praxis

Singapore and Praxis U.S. are alter egos of Praxis Dubai.         Because

Platina has adequately alleged that Praxis Dubai has consented to

jurisdiction in this forum and because alter egos are treated as

a single entity for purposes of personal jurisdiction, see Wm.

Passalacqua Builders, Inc. v. Resnick Devs. S., Inc., 933 F.2d

131, 142-43 (2d Cir. 1991), this Court’s jurisdiction over the

Moving Defendants hinges on whether they are alter egos of Praxis

Dubai.    We discuss the sufficiency of the alter ego allegations

below.

     B.    Venue

     The Moving Defendants next contend that venue is improper in

this District, as they never entered into the Contract underlying

this lawsuit and thus none of the federal venue statute factors

under 28 U.S.C. § 1391(b) can be satisfied.         To start, this case

arises under the Court’s admiralty jurisdiction and thus Section

1391(b) does not govern.    See 28 U.S.C. § 1390(b) (“[T]his chapter

shall not govern the venue of a civil action in which the district

court exercises the jurisdiction conferred by section 1333,” the

federal admiralty jurisdiction statute.)


                                  - 8 -
          Case 1:20-cv-04892-NRB Document 59 Filed 09/10/21 Page 9 of 15



      In any event, as with personal jurisdiction, parties can

consent to venue in the admiralty context through a contractual

forum selection clause.         See Liberty Highrise Pvt. Ltd. v. Praxis

Energy Agents DMCC, No. 20 Civ. 2427 (RA), 2021 WL 1226873, at *5

(S.D.N.Y. Mar. 31, 2021).           Moreover, as discussed above, a forum

selection clause may be enforced against a company’s alter ego.

See CapLOC, LLC v. McCord, No. 17 Civ. 5788 (ATR), 2018 WL 3407708,

at *8 (S.D.N.Y. June 12, 2018).          As the Moving Defendants offer no

reason why the venue selection clause in the Contract cannot be

enforced against Praxis Dubai, the determination of whether venue

is proper in this District likewise turns on whether the Moving

Defendants are alter egos of Praxis Dubai.

      C.      Alter Ego

      Under     federal    common    law, 6   a   plaintiff   may   pierce   the

corporate veil between affiliated companies under an alter ego

theory if it can show that “an alter ego was used to perpetrate a

fraud or was so dominated and its corporate form so disregarded




      6     The Platina-Praxis Dubai Contract states that “any disputes,
differences, claims and/or other matters relevant hereto, shall be governed by
the General Maritime Law of the United States of America” (Contract § 22.01),
and the Moving Defendants accordingly submit that federal common law controls
the question of alter ego liability. While Platina briefs the issue according
to both federal common law and New York law, it does not expressly dispute that
federal common law controls. We therefore find that the parties have consented
to the application of federal common law to determine the issues of veil piercing
and alter ego liability and thus do not need to perform a choice-of-law analysis.
See Louis Dreyfus Co. Freight Asia Pte LTD v. Uttam Galva Metallics Ltd., 256
F. Supp. 3d 509, 513 n. 6 (S.D.N.Y. 2017) (citing Blue Whale Corp. v. Grand
China Shipping Dev. Co., 722 F.3d 488, 495–500 (2d Cir. 2013)).



                                      - 9 -
       Case 1:20-cv-04892-NRB Document 59 Filed 09/10/21 Page 10 of 15



that   the    alter    ego    primarily       transacted    [another     entity’s]

business rather than [its] own corporate business.”                       Clipper

Wonsild Tankers Holding A/S v. Biodiesel Ventures, LLC, 851 F.

Supp. 2d 504, 509 (S.D.N.Y. 2012) (citation and internal quotation

marks omitted).        Whether to pierce the corporate veil is a fact-

specific     inquiry    and    relevant,      but   not    exhaustive,     factors

informing this inquiry include:

             (1) disregard of corporate formalities; (2)
             inadequate capitalization; (3) intermingling
             of funds; (4) overlap in ownership, officers,
             directors, and personnel; (5) common office
             space, address and telephone numbers of
             corporate entities; (6) the degree of business
             discretion shown by the allegedly dominated
             corporation; (7) whether the dealings between
             the entities are at arm[‘]s length; (8)
             whether the corporations are treated as
             independent profit centers; (9) payment or
             guarantee of the corporation’s debts by the
             dominating entity, and (10) intermingling of
             property between the entities.

Id. at 509–10 (citations omitted).              No one factor is dispositive

and “[t]here is no set rule as to how many of these factors must

be present to warrant piercing the corporate veil.”               Williamson v.

Recovery Ltd. P’ship, 542 F.3d 43, 53 (2d Cir. 2008) (citation

omitted).      Rather,       “the   general    principle    guiding    courts   in

determining whether to pierce the corporate veil has been that

liability is imposed when doing so would achieve an equitable

result.”     Id. (citation omitted).




                                      - 10 -
       Case 1:20-cv-04892-NRB Document 59 Filed 09/10/21 Page 11 of 15



       Here, Platina alleges that an individual named Theodosios

Kyriazis was the manager of Praxis Dubai, the director and sole

shareholder of Praxis Singapore, and the director of Praxis U.S.

(Compl. ¶ 25.)          Plaintiffs also allege that Mr. Kyriazis holds

himself out as the legal advisor of both Praxis U.S. and Praxis

Singapore.      (Id.)    Further, all three defendants use a common web

address——www.praxisenergagents.com——that also the domain name for

Mr. Kyriazis’s email account through which he conducts official

business on behalf of the Praxis entities.                   (Id. ¶ 27; see id. ¶

25.)    Moreover, defendants hold themselves out to the public as

conducting the same business pursuant to the exact same terms and

conditions contained on a standard form bearing the names of all

three defendants next to each other.               (Id. ¶¶ 26, 28; see Contract

§ 1.00 (“These terms and conditions, which can be found also at

www.praxisenergyagents.com        are    the       general    standard   terms   and

conditions under which each of the companies . . . is prepared to

enter [into an] agreement . . . to supply to the Buyer [bunker

fuel].”).)       Additionally,       Platina       alleges   on   information     and

belief that the defendants commingled their assets and that Praxis

Dubai even transferred assets to Praxis Singapore at the same time

that it was in breach of its obligation to pay Al Arabia for

physically supplying the fuel to the Vessels.                  (Compl. ¶ 29.)

       These   allegations     and    the    reasonable       inferences   derived

therefrom      plausibly    establish       that    the   three   companies      have


                                      - 11 -
        Case 1:20-cv-04892-NRB Document 59 Filed 09/10/21 Page 12 of 15



overlapping personnel (including one individual who appears to be

the key person at all three entities), that they publicly hold

themselves out on a single web address to conduct the exact same

business, and that Praxis Dubai likely used its corporate sister

company to shelter assets while evading obligations to its vendor.

In light of these allegations, we find that Platina has stated a

prima facie case to pierce the corporate veil between the three

defendants and thus may proceed to discovery on that issue.

       We are not the only court to reach this conclusion with

respect to these defendants.                  Earlier this year, Judge Abrams

similarly determined that the plaintiff in a separate case had

stated a prima facie case for piercing the corporate veil between

Praxis Dubai and Praxis Singapore.                    Liberty Highrise, 2021 WL

1226873, at *4.             In Liberty Highrise, as here, the plaintiff

alleged       that    the   Praxis    entities    had    overlapping        leadership,

appeared to engage in a transaction that was not at arm’s length,

used    the    same    internet      domain    name    and   email    addresses      when

interacting with the public, conducted the same type of business,

and sold the same products under the same terms and conditions,

all of which was sufficient to show a disregard for the corporate

form.    Id.

       Having made a prima facie showing that Praxis U.S. and Praxis

Singapore       are    alter     egos   of    Praxis    Dubai    for    purposes      of

establishing          personal    jurisdiction        and    venue,    it    would    be


                                        - 12 -
          Case 1:20-cv-04892-NRB Document 59 Filed 09/10/21 Page 13 of 15



premature to grant the Moving Defendants’ motion to dismiss for

failure to state a claim as to liability, which is likewise

predicated on Platina’s ability to prove that the corporate veil

should be pierced.

II.       Declaratory Judgment for the OCEANBEAUTY

          Perhaps anticipating that Platina might eventually move for

a declaratory judgment that defendants are responsible for sums

that Platina might have to pay in the event that Al Arabia ever

follows through with its threat to arrest the OCEANBEAUTY, the

Moving Defendants seek to dismiss with prejudice any claim for

declaratory relief Platina might have with respect to that Vessel.

          We   agree   with   the     Moving    Defendants      that   a   declaratory

judgment that the defendants will be liable for any damages that

might arise out of the arrest of the OCEANBEAUTY is premature at

this time.        To start, whether Al Arabia ever acts upon its threat

to arrest the OCEANBEAUTY and whether the OCEANBEAUTY ever travels

to    a    jurisdiction       where    it    can     be   lawfully   arrested   remain

speculative and contingent.                 Moreover, whether it is appropriate

to declare the Moving Defendants liable for any damages that might

flow from the OCEANBEAUTY’s arrest for Praxis Dubai’s failure to

pay Al Arabia hinges on whether Platina can ultimately prove alter

ego liability.




                                            - 13 -
      Case 1:20-cv-04892-NRB Document 59 Filed 09/10/21 Page 14 of 15



     However, the Complaint does not explicitly allege a claim for

declaratory relief 7 and Platina has not yet moved for a declaratory

judgment related to the OCEANBEAUTY.          Given that the Court has

subject matter jurisdiction over this action, that Platina has

made a prima facie showing of personal jurisdiction over the Moving

Defendants, and that Platina may proceed with its claims related

to the OCEANMASTER, we are unwilling to dismiss with prejudice at

this juncture any potential claim for declaratory relief related

to the OCEANBEAUTY that might ripen during the pendency of this

case. If, and when, Platina files a motion for declaratory relief,

we will assess the ripeness and appropriateness of a declaratory

judgment at that time.

                                CONCLUSION

     For the reasons above, Moving Defendants’ motion to dismiss

is denied.    With respect to the issues of personal jurisdiction,

venue, and alter ego liability, the motion is denied because

Platina has stated a prima facie case for piercing the corporate

veil under an alter ego theory.       The Moving Defendants’ motion to

dismiss with prejudice any claim for declaratory relief related to

the OCEANBEAUTY is denied; however, should Platina file a motion




     7      The Complaint does, however, pray for any “other relief” that
Platina may be entitled to receive beyond the damages it can prove at trial.
(Compl. at 5-6.)



                                  - 14 -
     Case 1:20-cv-04892-NRB Document 59 Filed 09/10/21 Page 15 of 15



for declaratory judgment, the Moving Defendants may renew their

arguments at that time.

     The Clerk of Court is respectfully directed to terminate the

motion pending at ECF No. 44.

     SO ORDERED.

     Dated:     New York, New York
                September 10, 2021


                                              NAOMI REICE BUCHWALD
                                          UNITED STATES DISTRICT JUDGE




                                 - 15 -
